EXHIBIT 10.90

 

[cool_ex1090img2.jpg]

 

Amendment No.3 to

Senior Convertible Note

by and between

Cool Technologies, Inc. and KHIC LLC

dated August 24, 2016, as subsequently amended (collectively, the “Agreement”)

 

 

This amendment No. 3 to the Agreement, by and between Cool Technologies, Inc.
(the “Company”) and KHIC LLC (the “Buyer”) (such amendment, “Amendment No. 3”)
shall amend the Agreement as set forth below and all other terms of the
Agreement shall remain in full force and effect. All capitalized terms herein
not defined shall have the meaning defined to them in the Agreement or any
amendments thereto.

 

WHEREAS, Section 1.1 of the Agreement states “The outstanding Principal amount
of this Note and all accrued and unpaid Interest shall be repaid by the Borrower
on or before August 24, 2018 (the “Maturity Date”)”; and

 

WHEREAS, the outstanding balance due Buyer under the Agreement as of the
Maturity Date was $298,991.96 in Principal amount plus $4,703.88 in interest,
for a total outstanding balance of $303,695.84 (the “Maturity Date Outstanding
Note Amount”);

 

WHEREAS, the parties have agreed that, as consideration for Buyer extending the
Maturity Date under the Agreement to the Extended Maturity Date (as defined
below) that the Maturity Date Outstanding Note Amount is hereby multiplied by
150% resulting in an adjusted balance due under the Agreement of Four Hundred
Fifty-Five Thousand, Five Hundred Forty Three and 76/100 Dollars ($455,543.76)
(such outstanding amount, as adjusted, the “Outstanding Adjusted Loan Amount”)
and, should an Event of Default occur as of the Extended Maturity Date, then the
Maturity Date Outstanding Note amount shall be increased by an additional
$30,000 redemption premium (the “Extension Redemption Premium”) without any
further action required of either party resulting in an adjusted balance due in
such event under the Agreement of Four Hundred Eighty-Five Thousand, Five
Hundred Forty Three and 76/100 Dollars ($485,543.76) (such outstanding amount,
as adjusted, the “Default Note Amount”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

1. Subject to the Company’s compliance with the terms herein, the Maturity Date
of the Note is hereby extended to December 15, 2018 (“Extended Maturity Date”)
and further that provided this Amendment No. 3 is both: (i) executed by the
Buyer; and (ii) such executed copy is delivered in physical form to Eric Hess,
36 Manchester Drive, Westfield, NJ 07090 on or before September 30, 2018.

 

2. The Company agrees to amend the Agreement as follows:

 

a. The Principal amount outstanding under the Agreement as of the date of this
Amendment No. 3 shall be amended to the Outstanding Adjusted Note Amount.

 

  1

   



 

[cool_ex1090img2.jpg]

 

b. The Conversion Price in Section 2 of the Agreement shall be defined as the
lower of (i) two and a half ($0.025) cents per share of Common Stock or (ii) the
price of any equity issuance, equity offering, conversion right or similar
issuance of equity or debt securities after September 1, 2018. For purposes of
Section 2 of the Agreement only, Principal shall be the Outstanding Adjusted
Note Amount.

 

3. The Company covenants that it will provide a Secretary’s Certificate by
September 30, 2018 approving this Amendment No. 3, along with providing copies
of the actual executed resolutions.

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Amendment to be duly executed as of the date first above written.

 

 

KHIC LLC

      By: /s/ Eric Hess

Name:

Eric Hess   Title: Member and Secretary        

COOL TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Timothy Hassett

 

Name:

Timothy Hassett

 

Title:

Chairman and CEO

 



 



  2

   



 

[cool_ex1090img2.jpg]

 

EXHIBIT A- Confession of Judgment

 

 

 

 

 



  3



 